FILED
                             NOT FOR PUBLICATION                             JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CALIXTO SEGURA-MENDOZA,                          No. 13-70155

               Petitioner,                       Agency No. A095-738-786

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Calixto Segura-Mendoza, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, petitioner’s
request for oral argument, made in his opening brief, is denied.
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We deny

the petition for review.

      Segura-Mendoza has not challenged the agency’s dispositive determination

that his asylum claim is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues which are not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition as to Segura-

Mendoza’s asylum claim.

      Substantial evidence supports the BIA’s finding that Segura-Mendoza’s

experiences with FMLN members and gang members in El Salvador did not rise to

the level of past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(record did not compel finding threats against petitioner, including death threats,

constituted past persecution). Substantial evidence also supports the BIA’s

determination that Segura-Mendoza failed to establish it is more likely than not

that he would be persecuted if returned to El Salvador. See Hoxha v. Ashcroft, 319

F.3d 1179, 1185 (9th Cir. 2003) (to qualify for withholding of removal, petitioner

must show that it is more probable than not that he would suffer future

persecution). Thus, Segura-Mendoza’s withholding of removal claim fails.




                                          2                                    13-70155
      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Segura-Mendoza failed to demonstrate it is more likely than not he would

be tortured by or with the consent or acquiescence of a public official in El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                     13-70155